Title: To Thomas Jefferson from Joseph T. Scott, 13 June 1801
From: Scott, Joseph T.
To: Jefferson, Thomas


               
                  Sir,
                  Philada. June 13th. 1801
               
               I have, for some time past, been anxious to find an opportunity of presenting you with a copy of my geographical dictionary. The opportunity now offers, and I embrace it with pleasure. The copy will be delivered to you by Mr. Cumming’s, a respectable magistrate of this State. Your acceptance will be highly gratifying to my wishes. If, by the geographical dictionary, I have contributed to diffuse a more general and correct knowledge of the soil, productions, &c. of our country than has hitherto been done; or if my vindication of the character of the Citizens of the Southern States, will remove those ancient prejudices, lulled by the friendly intercourse of a glorious revolution, but lately awakened by the monkish bigotry of an Eastern geographer, I will consider myself as having fulfilled a share of that duty, which is incumbent on every Citizen who has the opportunity. No doubt you will find many errors in my dictionary; but then, Sir, I have this consolation that I am persuaded your candour will distinguish between those which properly belong to me, and those which are almost unavoidably connected with typography.
               That your administration may be long, and prosperous, is my sincere wish
               Accept Sir the fullest assurances of my personal regard
               
                  
                     Joseph Scott
                  
               
            